Title: John Williams to Thomas Jefferson, 23 April 1812
From: Williams, John
To: Jefferson, Thomas


          
                  Sir 
                   
                     235 Pearl Street New York 
                     April 23rd 1812
          A few days since a small package of Coffee, directed to you, came into my hands; the package has been lying in this City for more than a twelvemonth—but from whence it came I am unable to ascertain
                  —I shall be happy to follow any instructions you may give respecting it & am
          With great respectYour obt, humble Servant
                  John Williams
        